DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 07/13/2021, Applicant, on 10/13/2021, amended claims 1, 6-9, and 17-19. Claims 3-5, 10, and 13-14 have been cancelled. Claims 21-26 have been added. Claims 1-2, 6-9, 11-12, and 15-26 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 010/13/2021 has been entered.

Response to Amendment
Applicant’s amendments are received and acknowledged.



Claim Objections
Claims 1,6, 17, 21, 25, and 26 recite the limitation: “to derive predict tasks.” For purposes of examination, the Examiner interprets the limitation to recite to derive predicted tasks.
Claims 22 and 23 are identical. For purposes of Examination, the Examiner interprets Claim 23 to be dependent upon Claim 6.
Appropriate corrections are required.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. 
The Applicant contends that the claims do not fall under the abstract idea category of mental processes nor certain methods of organizing human activity.
The Examiner finds the argument persuasive regarding mental processes. However, as amended the Examiner notes the claims do still fall under the abstract idea grouping of “Certain methods of organizing human activity” —managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The Applicant further contends that claims as amended recite steps that are transformational and generate a concrete tangible result. The Applicant further contends that claims are not certain methods of organizing human activity.
The Examiner respectfully disagrees. Creating a calendar entry is concept that falls under certain methods of organizing human activity, specifically managing personal behavior or 
The Applicant further contends that under Step 2A the additional elements of computing technology and calendar application software integrate the claims into a practical application as the claims improve the technology as traditional systems do not dynamically schedule tasks. The Applicant further states the complex analysis of historical data and priority determination increases a user’s efficiency.
The Examiner respectfully disagrees. The computer itself and software are additional elements rejected as “Apply it” in Steps 2A/2B. Analyzing historic data/calendar entries as well as determining priorities are part of the abstract idea and as such the additional elements do not integrate the claims into a practical application. The cited improvements recite an improvement to the abstract idea itself and not the technology as a whole.
The 101 Rejection is updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are moot in view of the amended claims requiring further search and consideration.
The 103 Rejection is updated and maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 11-12, and 15-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for performing calendaring operations (i.e. creating calendar entries and prioritizing entries). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-2 and 21-24 is/are directed to an apparatus which is a statutory category and claims 6-9, 11-12, 14-16, and 25 are directed to a method which is also a statutory category. Claims 17-20 and 26 are directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 6, and 17 recite a series of steps for performing calendaring operations:
analyze… a plurality of historical calendar entries and historical tasks to derive predict tasks for scheduling
analyze… a plurality of existing calendar entries;
in response to the analysis of historical calendar entries and analysis of the plurality of existing calendar entries,
 detect… a task to be completed;
wherein determining that the task is a prerequisite to an existing calendar entry of the plurality of existing calendar entries;
wherein the task comprises a deliverable for the existing calendar entry;
create… a new task comprising the detected task to be completed; 
determine… a priority corresponding to the task,
wherein the priority is determined from prior completed tasks and/or determined from a date and/or time the prior completed tasks were completed;
create… a calendar entry… on a calendar for the new task based on the priority and an available time period on the calendar, wherein the calendar entry is prior to the existing calendar entry. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” —managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim(s) 1, 6, and 17 utilizes the system of at least a processor, memory, calendar application, and a non-transitory computer readable medium. The elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Accordingly, the additional elements would not integrate the abstract idea 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).
Regarding Claim(s) 2 and 9, the claim further narrows the abstract idea by specifying the task is detected from a list.
Regarding Claim(s) 7, 18, 22, and 23 the claim further narrows the abstract idea by specifying the user provide information indicating the priority. The claim also introduces the 
Regarding Claim(s) 8 and 19, the claim further narrows the abstract idea by specifying information regarding the length of time to complete a task. The claim further recites the additional element of user input and it is rejected similarly to Claim 7.
Regarding Claim(s) 9 and 19, the claim further narrows the abstract idea by specifying information regarding the length of time to complete a task. The claim further recites the additional element of user input and it is rejected similarly to Claim 7.
Regarding Claim(s) 11 and 24, the claim further narrows the abstract idea by specifying  information regarding the completion of a task.
Regarding Claim(s) 12 and 20, the claim further narrows the abstract idea by specifying information regarding rescheduling a task.
Regarding Claim(s) 15, the claim further narrows the abstract idea by specifying determining a user associated with a task.
Regarding Claim(s) 16, the claim further narrows the abstract idea by specifying the calendar corresponds to a user.
Regarding Claim(s) 21, 25, and 26 the claims further narrows the abstract idea by specifying the system further analyze emails regarding calendar entries.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-8, 12, 15-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldermariam  et al. (US 20200007322 A1) in view of Shenk et al. (US 20170344931 A1).
Regarding Claim(s) 1, 6, and 17. An apparatus comprising: a processor; a memory that stores code executable by the processor to: (See Weldermariam, [0080]; The above embodiments may be implemented in hardware, in a computer program executed by a processor, in firmware, or in a combination of the above. A computer program may be embodied on a computer readable medium, such as a storage medium. For example, a computer program may reside in random access memory (“RAM”)...).
analyze, by use of the processor, a plurality of historical calendar entries and historical tasks to derive predict tasks for scheduling; (See Weldermariam, [0043]; In one example, a method of predicting the user's next tasks is based on analyzing historical and/or future user calendar entries associated with a user profile and further see Weldermariam, [0032]; The information identified in the predictive analysis may be identified from previously stored blockchain transactions identifying the user profile, user device, other devices used, location information, schedule information, etc. The task scheduling events may be based on predictions, situational awareness, contextual analysis, and other information identified from the blockchain and those transactions of previous engagements. The task management configurations may reduce risks, costs, and damages due to violations of authorized activities. Other configurations may include integration with existing sensors (i.e., access sensors of doors), devices and authentication and authorization workflow systems.).
analyze, by use of the processor, a plurality of existing calendar entries; (See Weldermariam, [0043]; In one example, a method of predicting the user's next tasks is based on analyzing historical and/or future user calendar entries associated with a user profile).
in response to the analysis of historical calendar entries and analysis of the plurality of existing calendar entries, detect, by use of the processor, a task to be completed;(See Weldermariam, [0043]; In one example, a method of predicting the user's next tasks is based on analyzing historical and/or future user calendar entries associated with a user profile to determine the need for access rights required and a level of a certain resource for a specified time period. By way of example, the system application predicts the user's next task(s) related to access to a laboratory, conference room, and resources such as a projector, since the calendar entry might indicate a user's desire to perform an experiment. Other attributes identified may indicate a desire to host a meeting or project for a report at the meeting. The method of predicting the user's next tasks further takes into consideration the user's state and context that may be learned by determining whether the user is a participant in the meeting or is actually the leader (i.e., leader context) of the meeting. Other examples include processing email content of the user by searching for keywords to indicate that a recipient might need access to a scanner/copier, etc. If necessary, a process for predicting a need for resources may include determining patterns of previous user usages. For example, if a user is identified by a statement, such as “Mike likes to send things to the printer at night and access the printer when he gets to work in the morning”, or “Joe usually projects a presentation at meetings where he is a participant”, the information may be extracted from an information source and used to generate a token based on the context identified. Such a method of predicting patterns of usage and next tasks may also use reverse correlation procedures and further see Weldermariam, [0057]; When performing the predictive 
wherein the task is a prerequisite to an existing calendar entry of the plurality of existing calendar entries; (See Weldermariam, [0043]; By way of example, the system application predicts the user's next task(s) related to access to a laboratory, conference room, and resources such as a projector, since the calendar entry might indicate a user's desire to perform an experiment. Other attributes identified may indicate a desire to host a meeting or project for a report at the meeting. The method of predicting the user's next tasks further takes into consideration the user's state and context that may be learned by determining whether the user is a participant in the meeting or is actually the leader (i.e., leader context) of the meeting. Other examples include processing email content of the user by searching for keywords to indicate that a recipient might need access to a scanner/copier, etc. If necessary, a process for predicting a need for resources may include determining patterns of previous user usages. For example, if a user is identified by a statement, such as “Mike likes to send things to the printer at night and access the printer when he gets to work in the morning”, or “Joe usually projects a presentation at meetings where he is a participant”). The Examiner notes that the system of Weldermariam determines if a resource or access may be needed for a next task (i.e. prerequisite).
wherein the task comprises a deliverable for the existing calendar entry; (See Weldermariam, [0053]; In one example, the system application may predict a user's next task, such as opening a conference call in 30 minutes in a particular board room, based on the analysis of the historical calendar entries etc. The system may also infer that the user needs to access the video conference facilities, which may require an elevated resource-service confidentiality requirement obtained from the specification of the resource stored in the ledger). The Examiner interprets the conference call or meeting as the deliverable of the calendar entry.
create, by use of the processor, a new task comprising the detected task to be completed; (See Weldermariam, [0038]; The blockchain may be used to support a way to implement smart contracts to generate, manage, and monitor tasks each with one or more specifications and tokens associated with the tasks, resources, and services for a temporary time duration. Additional features may be used to facilitate the execution of the user tasks, as well as to provide a trusted consideration for the distributed stakeholders, such as in a workplace, or shared space, facility and/or for security managers, service providers, daycares, schools, etc.). The Examiner notes that while Weldermariam does teach creating a task, the Shenk reference introduced below could also be relied upon to teach the task more explicitly (See Shenk, [0004]).
While Weldermariam teaches analyzing historic calendar entries, deriving predicted tasks, and determining a task is a prerequisite to an existing calendar entry, Weldermariam does appear to further teach: determine, by use of the processor, a priority corresponding to the task; However, Weldermariam in in view of the analogous art of Shenk (i.e. task management) does teach this limitation: (See Shenk, [0027]; In some embodiments, the task management application 106 may analyze incoming or outgoing communications, or similar items associated with a user and infer a task to be created. The task management application may then prompt the see Shenk, [0038]; In other embodiments, a completion deadline, a duration, a priority of the task, and/or other attributes may be predicted by the task management application).
wherein the priority is determined from prior completed tasks and/or determined from a date and/or time the prior completed tasks were completed; (See Shenk, [0031]; a priority of the task may be modified in response to determining a deadline for the task is a predefined time period away from a current time and further see Shenk, [0034]; If a task is not completed down-level tasks for the same or other users may be rescheduled or their priorities modified in response to the incomplete status of the original task. Furthermore, progress of related tasks may be provided to users to inform them and allow the users to plan their schedules).
create, by use of the processor, a calendar entry in a calendar application on a calendar for the new task based on the priority and an available time period on the calendar, [wherein the calendar entry is prior to the existing calendar entry]. (See Shenk, [0026]; The task's attributes may include, but are not limited to, duration, deadline, priority, times to schedule, times not schedule, addition of data such as files, and sharing attributes. Upon user confirmation, the task may be created based on the confirmed attributes. In other embodiments, the task management application 106 may infer and create the task (and its attributes) automatically and further see Shenk, [0046]; As discussed above, the task may be created based on, among other things, calendar items. For example, user 604 may have a meeting scheduled for a particular project (project meeting 608). Recognizing the meeting and available time following the meeting, the task management application may instruct the calendar application to schedule the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Weldermariam, including analyzing historic calendar entries, deriving predicted tasks, and determining a task is a prerequisite to an existing calendar entry to include the calendaring and task priorities of Shenk in order to allow for better tracking and completion of tasks (See Shenk, [0014]; Created task may be trackable through the calendar and/or through other application user experiences such as a task management application, an email application, and similar ones. Tasks may be closed automatically upon detecting performance of related activities or by the user upon being prompted. Incomplete tasks may be reflowed (and rescheduled on the calendar) automatically based on task, schedule, and other related factors. Tasks may be split over different time periods or not based on user preferences or task attributes. Furthermore, subtasks may be created from a single task or combined under an umbrella task based on user input or automatic inference).
Further regarding Claim 17, Weldermariam/Shenk further teaches a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to perform: (See Weldermariam, [0080]; The above embodiments may be implemented in hardware, in a computer program executed by a processor, in firmware, or in a combination of the above. A computer program may be embodied on a computer readable medium, such as a storage medium. For example, a computer program may reside in random access memory (“RAM”)...).
Regarding Claim(s) 7 and 18. Weldermariam/Shenk further teach comprising receiving user input indicating the priority. (See Shenk, [0014]; In some examples, a user may be prompted to create a task upon analysis of an incoming or an outgoing communication (email, instant message, online conference, etc.) or a task automatically created upon inference. The user may be enabled to define a duration, a priority, and/or a deadline for the task and further see Shenk, [0068]; The actions may include receiving a communication; analyzing the communication to infer a task; prompting a user to confirm the inferred task and one or more task attributes; creating the task based on one or more of default values and user input for the task attributes).
Regarding Claim(s) 8 and 19. Weldermariam/Shenk further teach comprising receiving user input indicating a length of time to complete the task. (See Shenk, [0014]; In some examples, a user may be prompted to create a task upon analysis of an incoming or an outgoing communication (email, instant message, online conference, etc.) or a task automatically created upon inference. The user may be enabled to define a duration, a priority, and/or a deadline for the task and further see Shenk, [0068]; The actions may include receiving a communication; analyzing the communication to infer a task; prompting a user to confirm the inferred task and one or more task attributes; creating the task based on one or more of default values and user input for the task attributes).
Claim(s) 12 and 20. Weldermariam/Shenk further teach receiving information indicating to reschedule the task to a different time on the calendar. (See Shenk, [0066]; the task attributes to a calendar application such that a calendar item is created for the task based on one or more of the task attributes, a user attribute, and one or more events surrounding the calendar item; and in response to a user input, a conflicting calendar item creation, or lack of task completion by a task deadline, automatically reflowing the task and instructing the calendar application to reschedule the calendar item).
Regarding Claim(s) 15. Weldermariam/Shenk further teach comprising determining a user corresponding to the task. (See Weldermariam, [0045]; The selective access of blocks 112-118 and 122-128 provides for continuous tracking of all user actions and maintains privacy such that only those actions are accessed leading up to a specific action event 134, which may be predicted as a next user action/task pertinent to an authentication event thus requiring an access token prior to obtaining access to certain resources).
Regarding Claim(s) 16. Weldermariam/Shenk further teach wherein the calendar corresponds to the user. (See Weldermariam, [0018]; The process includes determining the user's context (e.g., detecting a user is about to scan and send a document within two minutes, upcoming mandatory conference call in five minutes, etc.) based on the first user's data and/or the user's calendar.).
Regarding Claim(s) 21, 25, and 26. Weldermariam/Shenk further teach wherein analyzing, by use of the processor, a plurality of historical calendar entries and historical tasks to derive predict tasks for scheduling further comprises analyzing prior emails related to historical calendar entries to derive predict tasks for scheduling. (See Weldermariam, [0043]; By way of example, the system application predicts the user's next task(s) related to access to a processing email content of the user by searching for keywords to indicate that a recipient might need access to a scanner/copier, etc. If necessary, a process for predicting a need for resources may include determining patterns of previous user usages. For example, if a user is identified by a statement, such as “Mike likes to send things to the printer at night and access the printer when he gets to work in the morning”, or “Joe usually projects a presentation at meetings where he is a participant”).
Regarding Claim(s) 22 and 23. Weldermariam/Shenk further teaches further comprising code executable by the processor to receive input indicating the priority. (See Shenk, [0014]; In some examples, a user may be prompted to create a task upon analysis of an incoming or an outgoing communication (email, instant message, online conference, etc.) or a task automatically created upon inference. The user may be enabled to define a duration, a priority, and/or a deadline for the task and further see Shenk, [0068]; The actions may include receiving a communication; analyzing the communication to infer a task; prompting a user to confirm the inferred task and one or more task attributes; creating the task based on one or more of default values and user input for the task attributes).



Claim(s) 2, 9, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weldermariam et al. (US 20200007322 A1) in view of Shenk et al. (US 20170344931 A1), and Ali (US 20150347987 A1).
Regarding Claim(s) 2 and 9. Weldermariam/Shenk do not appear to further teach: wherein the task is detected from a task list. However, Weldermariam/Shenk in view of the analogous art of Ali (i.e. calendaring events) does teach this limitation: (See Ali, [0053]; At a predetermined time, tasks component 108 identifies a set of incomplete tasks 136 in set of tasks 132. An incomplete task 138 is a task having an in progress task status, a delegated task status, or a no action task status at the predetermined time and further see Ali, [0049]; Set of tasks 132 includes task lists, tasks assigned by others, tasks delegated to others, tasks scheduled to occur or be completed on selected date 126, as well as uncompleted tasks that have not yet been scheduled to occur and/or be completed on a specific date). The Examiner notes that tasks are identified from a set of stocks which can also include “task list.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Weldermariam/Shenk, including analyzing historic calendar entries, deriving predicted tasks, determining a task is a prerequisite to an existing calendar entry, calendaring features, and task priorities to include detecting the task from a task list as taught by Ali in order create a more versatile system which manages many of a user’s needs and greatly increase the user’s efficiency. (See Ali, [0002]; “The management of both personal and business calendars, tasks, expenses, goals, contacts, activities, and to-do items remains a daily chore for most individuals and businesses. Traditional paper bound day planners, journals, notebooks, and diaries may be used to keep track of time and expenses (hereinafter “T&E”), tasks, and other information. Paper calendars can be hung on a see Ali, [0041]; “if selected date 126 is the current date, set of entries 128 identifies events and/or tasks scheduled for today's current date. If selected date 126 is a date in the past, set of entries 128 identifies events and/or tasks that were scheduled to occur or to be done on the selected past date. Likewise, if selected date 126 is a date in the future, set of entries 126 identifies events and/or tasks that are scheduled to occur or to be done on the future date (See MPEP 2143G). 
Regarding Claim(s) 11. Weldermariam/Shenk/Ali does further teach: receiving information indicating the task is complete: (See Ali, [0077]; User 206 enters a status update for one or more tasks associated with tasks 212. For example, if a task is completed by user 206, then user 206 designates “completed” for that entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Weldermariam/Shenk, including analyzing historic calendar entries, deriving predicted tasks, determining a task is a prerequisite to an existing calendar entry, calendaring features, and task priorities as described above to include tasks statuses to include the additional statuses as taught by Ali in better track the status of a task including if completed or if the user still is responsible for that particular task. (See Ali, [0077]; “If a task has been delegated to another individual, then user 206 designates the task as “delegated.” If a task is in progress and needs to be carried over, then the user designates a selection in Tasks 212 included next to the Tasks 212 for “in progress” or “carry over.” If a user 206 designates a task as “in progress”, then master planner 204 will ask user to select a date over 
Regarding Claim(s) 24. Weldermariam/Shenk/Ali further teaches further comprising code executable by the processor to receive information indicating that the task is complete. (See Ali, [0077]; User 206 enters a status update for one or more tasks associated with tasks 212. For example, if a task is completed by user 206, then user 206 designates “completed” for that entry).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624